 

EXHIBIT 10.43

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of [DATE] between Digitas LLC, a Delaware limited liability
company (the “Company”), and [EMPLOYEE NAME] (the “Executive”).

 

WHEREAS, the Company and the Executive desire to set forth in a written
agreement the terms and conditions of the Executive’s continuing employment by
and continued services to the Company;

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1. Effective Date. The Effective Date of this Agreement is [DATE].

 

2. Employment Period. The period during which the Company shall employ the
Executive and the Executive shall serve the Company under this Agreement (the
“Employment Period”) shall begin on the Effective Date and end on the second
anniversary of the Effective Date; provided, however, that on the second
anniversary of the Effective Date and on each subsequent anniversary of such
date (each such anniversary hereinafter referred to as a “Renewal Date”), the
Employment Period shall be automatically extended by one year, unless at least
60 days before a Renewal Date either party shall give notice to the other that
the Employment Period shall not be so extended.

 

3. Position and Duties. During the Employment Period, the Executive shall serve
as with the duties and responsibilities customarily assigned to such position
and such other duties and responsibilities as the Board of Directors or the
Chief Executive Officer of the Company shall from time to time assign to the
Executive.

 

4. Full-time Position. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
shall devote his full business attention and time to the business and affairs of
the Company and shall use his best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (c) manage personal investments, so long
as such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

5. Compensation.

 

(a) Base Salary. As compensation for the Executive’s services hereunder during
the Employment Period, the Company shall pay to the Executive an annual salary
(the “Base Salary”) of not less than [AMOUNT] payable at such times and
intervals as the Company pays the base salaries of its other executive
employees. The Base Salary shall be reviewed annually during the Employment
Period for possible increase. The Base Salary shall not be reduced after any
such increase, and the term “Base Salary” shall thereafter refer to the Base
Salary as so increased.

 

(b) Annual Bonus. In addition to the Base Salary, for each fiscal year ending
during the Employment Period the Executive shall be eligible for an annual bonus
(the “Annual Bonus”) of up to [TARGET] of the annual Base Salary, the precise
amount to be determined by the Chief Executive Officer subject to approval by
the Compensation Committee of the Board. Executive’s Annual Bonus

 

1



--------------------------------------------------------------------------------

for the calendar year [YEAR] shall be prorated based on the Effective Date.
Annual bonuses are awarded for calendar year performance and are generally paid
in March or April of the following year, subject to the conditions precedent
that the Executive is employed on that date. Payment of the annual bonus will be
made partially in cash and partially in Digitas stock option. As more fully
described below, all stock options granted to the Executive shall vest and
become exercisable within 90 days after termination of employment within the
two-year period following a Change in Control, whether by the Company without
Cause or by the Executive with Good Reason (as hereinafter defined).

 

(c) Benefits. During the Employment Period, the Executive shall be entitled to
receive employee benefits (including without limitation medical, life insurance
and other welfare benefits and benefits under retirement and savings plans),
Company-provided parking and paid vacation, in each case to the same extent as,
and on the same terms and conditions as, other similarly situated senior
executives of the Company from time to time.

 

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Employment
Period in carrying out his duties under this Agreement, provided that the
Executive complies with the policies, practices and procedures of the Company
for submission of expense reports, receipts, or similar documentation of such
expenses.

 

6. Termination of Employment.

 

(a) Termination by the Company. The Executive’s employment may be terminated by
the Company under any of the following circumstances:

 

(i) upon the “Disability’ of the Executive, defined as the inability of the
Executive to perform his duties hereunder on a full-time basis by reason of
physical or mental incapacity, sickness or infirmity that continues for more
than 180 days or for periods aggregating more than 180 days during any period of
365 consecutive days;

 

(ii) for “Cause,” as defined below; or

 

(iii) for any other reason (a termination without “Cause”).

 

(b) Definition of “Cause”. “Cause” means and shall be limited to:

 

(i) wrongful misappropriation of the funds or property of the Company;

 

(ii) use of alcohol or illegal drugs interfering with the performance of the
Executive’s obligations, continuing after written warning of such actions;

 

(iii) admission, confession, indictment or plea bargain to, or conviction of, a
felony, or of any crime involving moral turpitude, dishonesty, theft, unethical
or unlawful conduct;

 

(iv) commission of any willful, intentional or grossly negligent act which could
reasonably be expected to injure the reputation, business or business
relationships of the Company or which may tend to bring the Executive or the
Company into disrepute, or the willful commission of any act which is a breach
of the Executive’s fiduciary duties to the Company;

 

2



--------------------------------------------------------------------------------

 

(v) the deliberate or willful failure by the Executive (other than by reason of
the Executive’s physical or mental illness, incapacity or disability) to
substantially perform his duties with the Company and the continuation of such
failure for a period of 30 days after delivery by the Company to the Executive
of Notice specifying the scope and nature of such failure and the Company’s
intention to terminate the Executive for Cause.

 

(vi) commission of any act which constitutes a material breach of the policies
of the Company, including but not limited to the disclosure of any confidential
information or trade secrets pertaining to the Company or any of its clients.

 

For purposes of this Section, any act or failure to act of the Executive shall
not be considered “willful” unless done or omitted to be done by the Executive
not in good faith and without reasonable belief that the Executive’s action or
omission was in the best interest of the Company. The determination that any of
the above described events constitute Cause shall be made by the Board in its
sole discretion. The Company shall give the Executive Notice of termination
specifying which of the foregoing provisions is applicable. The effective date
of the Executive’s termination of employment with the Company (the “Date of
Termination”) shall be the 30th business day after such Notice is given or such
other date as the Company and the Executive shall agree.

 

(c) Termination by the Executive. The Executive’s employment may be terminated
by the Executive under either of the following circumstances:

 

(i) for “Good Reason,” as defined below; or

 

(ii) for any other reason (a termination without “Good Reason”).

 

(d) Definition of “Good Reason”. “Good Reason” means termination at the
Executive’s initiative:

 

(i) within two years after a corporate Change in Control (as defined in Exhibit
A to this Agreement) if the Executive’s title, duties, status, reporting
relationship, authority, responsibilities or compensation have been materially
and adversely affected; or if the Executive’s principal place of employment
immediately prior to the Change of Control is relocated to a location more than
50 miles from such place of employment.

 

(ii) after any material failure by the Company to comply with any provision of
Section 5 of this Agreement, unless such failure is remedied by the Company
within ten business days after receipt of Notice thereof from the Executive.

 

The Executive shall give the Company Notice of termination specifying which of
the foregoing provisions is applicable and the factual basis therefor, and if
the Company fails to remedy such material failure, the Date of Termination shall
be the 30th business day after such Notice is given or such other date as the
Company and the Executive shall agree.

 

(e) Severance Benefits upon Certain Terminations. If during the Employment
Period the Executive’s employment is terminated by the Company without Cause or
by the Executive for Good Reason, the Executive shall not be entitled to any
further compensation or benefits provided for under this Agreement except as
follows:

 

3



--------------------------------------------------------------------------------

 

(i) For a period of twelve months after the Date of Termination, the Company
shall continue to pay the Executive the Base Salary at the rate in effect
immediately before the Date of Termination (but, in the case of a termination by
the Executive for Good Reason, disregarding any reduction thereof that was the
basis for such termination).

 

(ii) The Company shall continue to provide the Executive with group health
benefits pursuant to COBRA (the “Group Health Benefits”) for twelve months after
the Date of Termination, and shall provide the Executive with information and
access to enable the Executive to continue COBRA coverage thereafter for the
maximum permitted duration at the Executive’s expense; provided, that during any
period when the Executive is eligible to receive any such benefits under another
employer-provided plan or a government plan, the Group Health Benefits or
substitute benefits provided by the Company under this clause may be made
secondary to those provided under such other plan;

 

(iii) The Company shall pay the Executive any amounts that have been earned but
not yet paid under Section 5 hereof.

 

(iv) Receipt of severance benefits is conditioned on Executive’s execution and
delivery of a separation agreement including a general release of claims, in a
form acceptable to the Company, and on Executive’s strict compliance with the
Employee Confidential Information, Noncompetition and Ownership Agreement
substantially in the form attached.

 

(f) Severance Benefits upon Terminations after Corporate Change in Control. In
addition to the severance benefits provided for in Section 6(e), if within two
years after a corporate Change in Control (as defined in Exhibit A to this
Agreement) the Executive’s employment is terminated by the Company without Cause
or by the Executive for Good Reason, the Executive shall be entitled to
severance benefits as follows:

 

(i) For a period of twelve months after the one-year anniversary of the Date of
Termination, the Company shall continue to pay the Executive the Base Salary at
the rate in effect immediately before the Date of Termination (but, in the case
of a termination by the Executive for Good Reason, disregarding any reduction
thereof that was the basis for such termination).

 

(ii) Stock options previously granted to the Executive shall become vested
immediately and shall be exercisable in accordance with the applicable stock
option plan.

 

(g) Additional Limitation.

 

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
following provisions shall apply:

 

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by the Executive on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

 

4



--------------------------------------------------------------------------------

 

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the maximum Severance Payments shall not
exceed the Threshold Amount. To the extent that there is more than one method of
reducing the payments to bring them within the Threshold Amount, the Executive
shall determine which method shall be followed; provided that if the Executive
fails to make such determination within 45 days after the Company has sent the
Executive Notice of the need for such reduction, the Company may determine the
amount of such reduction in its sole discretion.

 

For the purposes of this Section 6(f), “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

 

(ii) The determination as to which of the alternative provisions of Section
6(f)(i) shall apply to the Executive shall be made by Arthur Andersen or any
other nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining which of the
alternative provisions of Section 6(f)(i) shall apply, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

(h) Other Terminations. If the Executive’s employment is terminated by reason of
the Executive’s death or for any other reason other than by the Company without
Cause or by the Executive for Good Reason, the Executive shall not be entitled
to any compensation under this Agreement other than:

 

(i) Base Salary through the 90th day following the Date of Termination in the
case of the Executive’s death, and through the Date of Termination in all other
cases,

 

(ii) any unpaid Annual Bonus that Executive has earned fully in accordance with
Section 5(b) above, for a fiscal year that ended before the Date of Termination,

 

(iii) benefits under and subject to the terms and conditions of any long-term
disability insurance coverage in the case of termination because of Disability,
and

 

(iv) vested benefits, if any, required to be paid or provided by law.

 

7. Employee Confidential Information, Noncompetition and Ownership Agreement.
This Agreement does not affect the Executive’s obligations under the Employee
Confidential Information, Noncompetition and Ownership Agreement (the
“Confidentiality Agreement”) previously signed by the

 

5



--------------------------------------------------------------------------------

Executive. Such obligations continue in full force and effect according to the
terms of the Confidentiality Agreement.

 

8. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
specifically provided in Section 6(e)(ii) (health benefits) above, such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

 

9. Notices.

 

(a) Each notice, demand, request, consent, report, approval or communication
(hereinafter “Notice”) which is or may be required to be given by any party to
the other party in connectionwith this Agreement shall be in writing and given
by facsimile, personal delivery, receipted delivery services, or by certified
mail, return receipt requested, prepaid and properly addressed to the other
party as shown below.

 

(b) Notices shall be effective on the date sent via facsimile, the date
delivered personally or by receipted delivery service, or three (3) days after
the date mailed:

 

If to the Company:

  

Digitas LLC

    

Prudential Tower

    

800 Boylston Street

    

Boston, MA 02199

    

Attn: General Counsel

If to the Executive:

  

[EMPLOYEE NAME

    

STREET ADDRESS

    

CITY, ST ZIP CODE]

 

Or at the residence address most recently filed with the Company.

 

(c) Each party may designate by Notice to the other a new address to which any
Notice may thereafter be given.

 

10. Entire Agreement. This Agreement shall constitute the entire agreement of
the parties with respect to the subject matter hereof and shall supersede all
prior agreements whether oral or written with the Company and its predecessor
entities with respect to the subject matter hereof.

 

11. Successors and Assigns.

 

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the prior written consent of the Company. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) The Company may assign this Agreement to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company that expressly
agrees to assume and perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
assignment

 

6



--------------------------------------------------------------------------------

had taken place, and “Company” shall include any such successor that assumes and
agrees to perform this Agreement, by operation of law or otherwise.

 

12. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws.

 

(b) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(d) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

(e) The headings contained in this Agreement are for convenience only and in no
manner shall be construed as part of this Agreement.

 

(f) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

(g) When required by the context, references to “the “Company” in this Agreement
shall mean or shall include Digitas LLC, its successors and assigns (subject to
the provisions of Section 11 (b), its predecessors and its Affiliates.
Affiliates are companies that control, that are controlled by, or are under
common control with Digitas LLC.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first above written.

 

[EMPLOYEE NAME]

     

DIGITAS LLC

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Employee Name

 

Date:         /         /        

     

[AUTHORIZED OFFICER]

 

Date:         /         /        

 

7



--------------------------------------------------------------------------------

 

EXHIBIT A

DEFINITION OF “CHANGE IN CONTROL”

 

“Change in Control” shall mean any of the following:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of either (A) the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board (“Voting Securities”) or (B) the then outstanding shares of
Company’s common stock, par value $0.01 per share (“Common Stock”) (other than
as a result of an acquisition of securities directly from the Company); or

 

(b) persons who, as of the Commencement Date, constitute the Company’s Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Commencement Date shall be considered
an Incumbent Director if such person’s election was approved by or such person
was nominated for election by a vote of at least a majority of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

 

(c) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number, of
shares of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns twenty-five percent (25%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or (B)
Common Stock, then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (a).

 

EXHIBIT A-1